Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  The word “on” should be changed to “one” to correct a typographical error. Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  The phrase “at least one vehicles” should be changed to “at least one vehicle” to correct a typographical error. 
Appropriate corrections are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Independent claim 26 recites a traffic control system for directing traffic of a plurality of vehicles including a first vehicle having an associated first passenger and a second vehicle having an associated second passenger, the system comprising: a transceiver to communicatively couple with the plurality of vehicles; a scheduler to receive travel plans for selected ones of the plurality of vehicles, the travel plans determined based at least in part on travel constraints or preferences associated with the selected ones, the preferences providing for indicating sleep constraints; determine traffic control directives based at least in part on the received travel plans and at least one traffic constraint associated with a measurement of a traffic; and a director to direct the transceiver to send the traffic control directives to one or more of the plurality of vehicles. 
Claim 26 recites a system, which is in the machines category of the four statutory categories.  The claim as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  That is, other than reciting a transceiver, a scheduler, and a director, nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  

But for the scheduler, the step of receiving travel plans for selected ones of the plurality of vehicles, the travel plans determined based at least in part on travel constraints or preferences associated with the selected ones, the preferences providing for indicating sleep constraints, and determining traffic control directives based at least in part on the received travel plans and at least one traffic constraint associated with a measurement of a traffic, may be performed in one’s mind.  The foregoing step is equivalent to a person hearing about travel plans from persons in each of the plurality of vehicles and determining various constraints or preferences associated with those vehicles, including what sleep constraints from the persons in each of the plurality of vehicles, and including determining instructions based on what the person heard about the travel plans and at least one traffic constraint he heard.
But for the director, the step of directing the transceiver to send the traffic control directives to one or more of the plurality of vehicles comprises a mental process.  The foregoing step is equivalent to a person giving traffic related instructions to the persons in each of the plurality of vehicles.
The mere nominal recitation of a transceiver, a scheduler, and a director performing one or more steps does not take the claim limitation out of the mental 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of the processor recited in claim 26.  The processor is merely used as a tool to carry out the recited mental processes.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 26, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 27-30 are rejected as ineligible subject matter under 35 U.S.C. 101 because each of these claims fall into the mental processes grouping as they depend on independent claim 26 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application.
Independent claim 39 recites a method for a first entity of multiple entities to coordinate travel with at least a second entity, the entities including a traffic control, at least one home, and at least one vehicle, and the vehicle having an associated 
Independent claim 39 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  
The step of establishing communication between a first entity and at least two of the entities, where the entities include a traffic control, at least one home, and at least one vehicle, the vehicle having an associated passenger, may be performed in the human mind.  The foregoing step is equivalent to a person communicating with one or 
The step of exchanging, between at least two of the entities, at least one travel plan for the at least one vehicle, the travel plan determined based at least in part on a travel constraint or a preference associated with the at least one vehicle, the preference indicating a sleep constraint during the coordinated travel may be performed in one’s mind.  The foregoing step is equivalent to a person exchanging information regarding at least one of his travel plans which has a travel constraint or a preference, in which the preference indicates a sleep constraint during the travel.
The step of exchanging, with the at least one vehicle, traffic control directives determined based at least in part on the travel plan and at least one traffic constraint associated with a measurement of a traffic comprises a mental process.  The foregoing step is equivalent to a person exchanging travel related instructions based on his travel plan and at least one traffic constraint associated with his assessment of traffic he encounters.
The foregoing claim limitations do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented 
Claims 40-42 are rejected as ineligible subject matter under 35 U.S.C. 101 because each of these claims fall into the mental processes grouping as they depend on independent claim 39 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26, 32, 37, 39, 44 and 49 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 26 recites a traffic control system comprising a number of elements such as a transceiver, a scheduler, and a director.  With respect to the third 
	Regarding the preamble of independent claim 39, it is unclear whether the recited “a second entity” is part of the recited “multiple entities” such as in “a first entity of multiple entities”.  Examiner will assume “a second entity” should be rewritten to “a second entity of the multiple entities”.
Regarding the preamble of independent claim 39, it is unclear what “the vehicle” is referring to.  Prior to the recitation of “the vehicle”, Examiner notes that the Applicant has recited “at least one vehicle”.  If the Applicant is referring to “at least one vehicle”, the Applicant should amend “the vehicle” to “the at least one vehicle”.  The antecedent basis issue requires correction.
Regarding each of claims 32, 37, 44 and 49, the term "light sleeping" is a relative or subjective term which renders the claim indefinite.  The term "light sleeping" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding each of claims 32 and 44, the phrase “predicted time of light sleeping to facilitate a return to sleep during travel to the destination” comprises terms that are relative and/or subjective which renders the claim indefinite.  The phrase “predicted 
Appropriate amendments are required for the above-identified issues.  No new matter should be added for any amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-28, 30, and 39-42 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kwatra et al. (US 2019/0171988).
Regarding claim 26, Kwatra teaches a traffic control system for directing traffic of a plurality of vehicles including a first vehicle having an associated first passenger and a second vehicle having an associated second passenger, the system comprising: (see Kwatra at Fig. 4 illustratively depicting a cognitive ride booking system 402; see Kwatra at element 432 of Fig. 4 depicting a communication controller facilitating communication between the cognitive ride booking system and a number of user equipments which include one or more communication devices having a ride scheduling application thereon, vehicular communication system, or on-board navigation system, and/or another electronic device that may have one or more processors and memory (see 54A-N as described in Fig. 2).  Also, see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route; see Kwatra at [0018] which discloses that various embodiments are provided for enabling cognitive ride sharing 
a transceiver to communicatively couple with the plurality of vehicles; (see Kwatra at Fig. 4 which discloses a communication controller 438; also, see Kwatra at [0057] which discloses that communication can occur via input/output (I/O) interfaces 22.)
a scheduler to receive travel plans for selected ones of the plurality of vehicles, the travel plans determined based at least in part on travel constraints or preferences associated with the selected ones, the preferences providing for indicating sleep constraints; determine traffic control directives based at least in part on the received travel plans and at least one traffic constraint associated with a measurement of a traffic; (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Examiner notes that the user preferences may be mapped to a user’s travel plan.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route.  Kwarta at [0022] further discloses that the ride sharing service may user's sleeping pattern.  Further, see Kwatra, at [0067] which discloses that one or more activities of a user, such as sleeping patterns, may be tracked and monitored.  Also, see Kwatra at Fig. 4 depicting user equipment 404 communicating with cognitive ride booking system 402.  Kwatra, at [0075] further discloses that the user equipment 404 may be a vehicular communication system, or an on-board navigation system.  Kwatra at [0069] discloses learning, monitoring, tracking, and/or collecting one or more ride scheduling parameters and that a machine learning operation may learn and/or track weather, road hazards, repairs, traffic conditions, and/or accidents along a route/journey to a selected destination. Examiner maps the presence of a road hazard to the at least one traffic constraint.  Examiner notes that the user’s sleeping pattern may be mapped to preferences providing for indicating sleep constraints.)
and a director to direct the transceiver to send the traffic control directives to one or more of the plurality of vehicles (see Kwatra, at the Abstract, at [0020], and at [0074], which discloses that a vehicle may be scheduled for a user based on satisfying ride sharing parameters to one or more ride scheduling models and that the cognitive ride scheduling service may facilitate instructions to enable ride sharing based on various parameters, such as avoiding traffic; see Kwatra, at Fig. 4, which discloses a decision module 430 and a communication controller 438.  Examiner maps instructions 
Regarding claim 27, Kwatra teaches the traffic control system of claim 26, wherein the scheduler receives first and second travel plans associated with the first and second vehicle (see Kwatra at [0022] which discloses that the cognitive pattern of the user includes a user’s sleeping pattern and that driver parameters may be learned by way of detecting sensor data relating to vehicle dynamics and receiving vehicular collaboration data from other vehicles via V2V communication and/or considering other car-external data sources; Examiner notes that travel plans, in light of what is written in the specification at page 23, is determined based at least in part on travel constraints or preferences, the preferences providing for indicating sleep constraints.)
Regarding claim 28, Kwatra teaches the traffic control system of claim 27, wherein a first travel constraint for the first passenger includes a first destination location and a first arrive-by time for the first passenger, and a second travel constraint for the second passenger includes a second arrive-by time for the second passenger (see Kwatra at [0016] which discloses that the present invention provides for an intelligent, cognitive system that facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing and that in one aspect, the present invention may determine a selected time a user destination.  Kwatra at [0092] further discloses that a list of commuters may be determined along the desired, selected, or identified route and the ride may be scheduled/booked taking the destination time and routine/monitored pattern of every user sharing the ride.)
Regarding claim 30, Kwatra teaches the traffic control system of claim 26, further comprising an optimizer to evaluate the traffic, determine travel constraints based at least in part on the received travel plans, dynamically determine a traffic plan based at least in part satisfying the travel constraints with respect to the measurement, and implement the traffic plan by at least to instruct the director to send at least one directive with the transceiver to selected ones of the plurality of vehicles (see Kwatra at element 432 of Fig. 4 depicting a ride booking optimizer; see Kwatra at [0079] which discloses that the ride booking optimizer 432 optimizes or ranks each of the one or more ride scheduling models, a ride matcher 434 to match a user with one or more of the one or more ride scheduling models (e.g., match a user with a mode of transportation according to the ride scheduling models and parameters.  Kwatra at [0082] discloses that one or more machine learning modules may be developed, learned, and/or built for providing one or more functions of the cognitive ride booking system.  Kwatra at [0082] further discloses that, for example, the machine learning component 450 may apply multiple combinations of factors, parameters, user preferences, ADLs of the user, behavior characteristics, vehicle operator profiles, vehicle 
Regarding claim 39, Kwatra teaches a method for a first entity of multiple entities to coordinate travel with at least a second entity of the multiple entities, the entities including a traffic control, at least one home, and at least one vehicle, and the vehicle having an associated passenger, the method comprising: establishing communication between the first entity and at least two of the entities; (see Kwatra at element 432 of Fig. 4 depicting a communication controller facilitating communication between the cognitive ride booking system and a number of user equipments which include one or more communication devices having a ride scheduling application thereon, vehicular communication system, or on-board navigation system, and/or another electronic device that may have one or more processors and memory (see 54A-
exchanging, between at least two of the entities, at least one travel plan for the at least one vehicle, the travel plan determined based at least in part on a travel constraint or a preference associated with the at least one vehicle, the preference indicating a sleep constraint during the coordinated travel; (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing.  Also, see Kwatra at [0022] which discloses that the ride sharing service may include using current traffic conditions relating to one or more routes to reach a daily destination, as well as road hazards and/or accidents along the route or destined route.  Further, see Kwatra, at [0067] which discloses that one or more activities of a user, such as sleeping patterns, may be tracked and monitored.  Also, see Kwatra at Fig. 4 depicting user equipment 404 communicating with cognitive ride booking system 402.  Kwatra, at [0075] further discloses that the user equipment 404 may be a vehicular communication system, or an on-board navigation system.  Examiner notes that the user preferences may be mapped to a user’s travel plan.  Examiner notes that the exchange of the travel plan between the vehicle and the cognitive ride booking system 402 is facilitated by the communication 
exchanging, with the at least one vehicle, traffic control directives determined based at least in part on the travel plan and at least one traffic constraint associated with a measurement of a traffic (see Kwatra, at the Abstract, at [0020], and at [0074], which discloses that a vehicle may be scheduled for a user based on satisfying ride sharing parameters to one or more ride scheduling models and that the cognitive ride scheduling service may facilitate instructions to enable ride sharing based on various parameters, such as avoiding traffic; see Kwatra at [0024] which discloses using contextual factors such as traffic data; see Kwatra at [0069] which discloses learning, monitoring, tracking, and/or collecting one or more ride scheduling parameters and that a machine learning operation may learn and/or track weather, road hazards, repairs, traffic conditions, and/or accidents along a route/journey to a selected destination.)
Regarding claim 40, Kwarta teaches the method to coordinate travel of claim 39, further comprising:  receiving at least one travel plan associated with the at least one vehicle (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and 
Regarding claim 41, Kwarta teaches the method to coordinate travel of claim 40, wherein a first travel constraint for the passenger includes a destination location and an arrive-by time for the passenger (see Kwatra at [0016] which discloses that the present invention provides for an intelligent, cognitive system that facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing and that in one aspect, the present invention may determine a selected time a user intends/desires to leave or depart, and a destination.  Kwatra at [0092] further discloses that a list of commuters may be determined along the desired, selected, or identified route and the ride may be scheduled/booked taking the destination time and routine/monitored pattern of every user sharing the ride.)
Regarding claim 42, Kwarta teaches the method to coordinate travel of claim 41, in which the preference includes a sleeping preference for the passenger, and wherein a travel priority for the vehicle is based at least in part on the sleeping preference (see Kwatra at [0022] which discloses that the ride sharing service may include using one or more parameters including a user’s sleeping pattern, among other things such as current traffic conditions related to one or more routes to reach a destination, for example.  Kwatra at [0016] discloses that the cognitive system facilitates ride scheduling 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Heinrich (US 2016/0059858).

Regarding claim 29, Kwatra teaches the traffic control system of claim 28, wherein the preference for the first passenger may include a sleeping preference for the first passenger, and the director (see Kwatra at [0022] which discloses that the ride sharing service may include using one or more parameters including a user’s sleeping pattern.  Examiner previously mapped the decision module 430 to the director.)
Kwatra does not expressly disclose to direct the first vehicle to drive faster than the second vehicle, which in a related art Heinrich teaches (see Heinrich at [0015] which discloses that the vehicle should not travel slower than the second vehicle or the target speed of the vehicle should not be less than the speed of the second vehicle; Examiner maps the vehicle to the recited first vehicle and Heinrich’s second vehicle to the recited second vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to direct the first vehicle to drive faster than the second vehicle, as taught by Heinrich.  
.  

Claims 31-32, 35-38, 43-44 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Konrardy (US 10,156,848).

Regarding claim 31, Kwatra teaches a method for operating an autonomous vehicle associated with a passenger, comprising: (see Kwatra at [0016] which discloses that various characteristics pertaining to a vehicle (including autonomous or self-driven
vehicle) such as size of the vehicle, comfort-level of the vehicle, historical rating of the vehicle, etc. may be learned and that the various embodiments are provided herein for facilitating ride scheduling based on scheduling parameters and user preferences.)
receiving a schedule including an associated destination; (see Kwatra at [0016] which discloses that the cognitive system facilitates ride scheduling based on traffic, surcharge, user preferences, and characteristics and services of the transport service (e.g., the vehicle) relating to the safety, comfort, and efficiency of ride sharing and that in one aspect, the present invention may determine a selected time a user intends/desires to leave or depart, a destination)
receiving a profile including travel constraints or preferences for the passenger, the preferences including a selected one or more of sleep constraints and predicted sleeping stages; (see Kwatra at Fig. 4, disclosing a cognitive ride booking system 402 for facilitating ride scheduling; see Kwatra at [0016] which discloses that one or more ride sharing parameters/factors may be learned and/or determined based on needs, preferences, job types, and/or behavior patterns of a user.  In an additional aspect, a cognitive interaction operation may be used wherein one or more computing devices (e.g., a smartphone, an in-car navigation system, wearable IoT device) engages in a communication dialog to ask one or more questions such as, for example, user preferences on the types, methods, preferences, and ways of being driven.  Also, see Kwatra at [0019] which discloses that the cognitive ride scheduling service enables the storing of the user’s pattern via wearable devices for detecting sleep and/or sleep routines and patterns.)
receiving a traffic status; (see Kwatra at [0016] which discloses that the present invention may determine a selected time a user intends/desires to leave or depart, a destination, traffic conditions, surcharges that may be required, and whether a user prefers or does not prefer to engage in ride sharing.)
generating a route for the autonomous vehicle based at least in part on the destination, the profile, and the traffic status; (see Kwatra at [0017] which discloses that the various embodiments are provided herein for facilitating ride scheduling based 
determining a time to transition the passenger to the autonomous vehicle; (see Kwatra at [0069] which discloses that a machine learning operation may learn and/or track a time at which the user is booking the ride (e.g., the time scheduled to be picked up.)
monitoring the passenger during autonomous operation of the autonomous vehicle; (see Kwatra at [0067] which discloses that one or more activities of a user may be tracked and monitored and that an IoT device such as a watch, smartphone, or tablet may be used to monitor the activities.)
dynamically adjusting the route based at least in part on the monitoring the passenger, which in a related art, Konrardy teaches  (see Konrardy at col. 53 lines 6 - 46 which discloses that the mobile device 110 or the server 140 may identify conditions that may require adjustments to the route before the vehicle 108 reaches the location of such problematic conditions and that the mobile device 110 or on-board computer 114 may further monitor the vehicle passengers for changes in conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to dynamically adjust the route based at least in part on the monitoring the passenger, as taught by Konrardy.  
One would have been motivated to make such a modification to determine whether a route adjustment is needed, as suggested by Konrardy at col. 53 lines 31-33.  

Regarding claim 32, the modified Kwatra teaches the method of claim 31, wherein the predicted sleeping stage includes at least a predicted time of light sleeping, and the transition the passenger includes transitioning the passenger contemporaneous with the predicted time of light sleeping to facilitate a return to sleep during travel to the destination (see Kwatra at [0019] which discloses that the cognitive riding scheduling service detects and stores sleep routines and patterns; see Kwatra at [0022] which discloses that the service may include using a user’s sleeping 
Regarding claim 35, the modified Kwatra teaches the method of claim 31 wherein the travel constraints include a selected one or more of an arrival deadline, a preferred route, a type of preferred route (see Kwatra at [0092] which discloses that a list of commuters may be determined along the desired, selected, or identified route and the ride may be scheduled/booked taking the destination time and routine/monitored pattern of every user sharing the ride.)
Regarding claim 36, the modified Kwatra teaches the method of claim 31 wherein the preferences include a selected one or more of a number of desired hours of sleep, a desired wake-time, a music type, a lighting type, a background sound type, an alert type (see Kwatka at [0067] which discloses that one or more activities of a user (e.g., sleeping patterns, work routines, eating schedules, etc.) may be tracked and monitored to learn the activities of daily living ("ADL").  For example, an IoT device (e.g., an IoT device such as a watch, smartphone, tablet, etc.) may monitor activities, to determine a time the user wakes up, leaves to and/or from work, arrives at work, or other activities.)
Regarding claim 37, the modified Kwatra teaches the method of claim 31 wherein monitoring the passenger includes predicting times of light sleeping and adjusting the route based on the predicting to minimize disturbances to the passenger (see Kwatka at [0067] which discloses that one or more activities of a user (e.g., sleeping patterns, work routines, eating schedules, etc.) may be tracked and monitored to learn the activities of daily living ("ADL").  For example, an IoT device (e.g., an IoT device such as a watch, smartphone, tablet, etc.) may monitor activities, alerts/alarms, calendar information, schedules, and/or other defined actions of the user to determine a time the user wakes up, leaves to and/or from work, arrives at work, or other activities.  Kwatra at [0068] further discloses that a mobile device (which may be a wearable IoT device) may monitor and track a user's sleeping pattern in order to monitor the daily routine or the time user gets up in the morning particularly since the user may snooze an alarm and may have a tendency to get up at a different time than the scheduled.  Konrardy at col. 53 lines 6 - 46 which discloses that the mobile device 110 or the server 140 may identify conditions that may require adjustments to the route before the vehicle 108 reaches the location of such problematic conditions and that the mobile 
Regarding claim 38, the modified Kwatra teaches the method of claim 37, wherein the adjusting the route comprises a selected one or more of rerouting the vehicle: along a slower route, to a smoother road, along a route with fewer vehicles, to a quieter road, or stopping the vehicle (see Konrardy at col. 51 lines 28-30 which discloses that a route adjustment may include additional stops, rest stops, etc.)

Claims 43-44 and 47-50 are directed towards a non-transitory computer-readable media that would be performed by the methods of claims 31-32 and 35-38.  The cited portions of Kwatra and Konrardy used in the rejections of claims 31-32 and 35-38 teach the media of claims 43-44 and 47-50.  Therefore, claims 43-44 and 47-50 are rejected under the same rationale used in the rejections of claims 31-32 and 35-38.

Claims 33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Konrardy (US 10,156,848) and further view of Kirk (US 2021/0197867).
Regarding claim 33, the modified Kwatra does not expressly disclose the method of claim 32, wherein the transition the passenger to the autonomous vehicle includes waking the passenger, which in a related art Kirk teaches (see Kirk at [0004] which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to include waking the passenger, as taught by Konrardy.  
One would have been motivated to make such a modification to wake a passenger when detecting a passenger is asleep following expiration of a predetermined timeframe, as suggested by Kirk at [0004].  
Claim 45 is directed towards a non-transitory computer-readable media that would be performed by the method of claim 33.  The cited portions of Kirk used in the rejection of claim 33 teach the media of claim 45.  Therefore, claim 45 is rejected under the same rationale used in the rejection of claim 33.

Claims 34 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra et al. (US 2019/0171988) in view of Konrardy (US 10,156,848) and further view of Jaradi (US 2017/0217351).
wherein the transition the passenger includes autonomously moving a sleeping platform for the passenger from a first location into the autonomous vehicle which in a related art, Jaradi teaches (see Jaradi at [0012] which discloses that when the vehicle 10 is operated in an autonomous mode, front seats may be rotated and cushions may be inflated for use as a footrest, and in addition to, or in the alternative to operation as a footrest, the inflatable cushion 18, 19, 20 may operate as a bed.  The Examiner maps the bed to the sleeping platform.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwatra to include autonomously moving a sleeping platform for the passenger from a first location into the autonomous vehicle, as taught by Jaradi.  
One would have been motivated to make such a modification to provide an opportunity to design vehicle amenities for the occupants that takes into account the reduced operation monitoring provided by the autonomous vehicle, as suggested by Jaradi at [0001].  
Claim 46 is directed towards a non-transitory computer-readable media that would be performed by the method of claim 34.  The cited portions of Jaradi used in the rejection of claim 34 teach the media of claim 46.  Therefore, claim 46 is rejected under the same rationale used in the rejection of claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661